Citation Nr: 0529477	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-18 705A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to separate compensable evaluations for 
tinnitus in each ear.

2.  Entitlement to an increased rating for right lateral 
epicondylitis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran's active military service included a period from 
December 29, 1978, to July 31, 1996; he also had active 
service for 2 years and 6 months prior to December 29, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and February 2003 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005) that reversed a decision of 
the Board that had concluded that no more than a single 10-
percent disability evaluation under prior regulations could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral.  VA is seeking to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit.  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be addressed by 
the Federal Circuit, the Secretary of Veterans Affairs has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the claimant's tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on any 
appeal in the Smith case, the adjudication of tinnitus cases 
that have been stayed will be resumed.

The veteran's current appeal regarding separate compensable 
evaluations for tinnitus in each ear is affected by this 
stay.  As noted above, once a final decision is reached in 
the Smith case, the Board will adjudicate the pending 
tinnitus issue.


REMAND

The veteran is service connected for lateral epicondylitis of 
the right elbow.  His current disability rating is 10 
percent.  The case is on appeal from a denial of an increased 
rating by the RO in August 2002.  

The veteran was issued a statement of the case in June 2003.  
He perfected his appeal in July 2003.  He was afforded a VA 
orthopedic examination in July 2004.  Included in the results 
from that examination was a finding that the veteran has 
carpal tunnel syndrome of the right arm.  The VA examiner did 
not address whether this finding was related to the veteran's 
service-connected disability.  The examination also included 
additional findings regarding the veteran's right elbow that 
need to be considered in evaluating his claim for an 
increased rating.

The VA examiner also noted that a full report would be filed 
in the computerized record system.  Whether the report in the 
claims file constitutes the "full" report is not clear.  In 
order to ensure a complete record, the records mentioned by 
the examiner should be sought.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The RO also failed to issue a supplemental statement of the 
case (SSOC) to address the pertinent findings from the July 
2004 VA examination, as well as additional evidence added to 
the claims file subsequent to the June 2003 statement of the 
case.  The case is remanded to the RO for the issuance of the 
required SSOC.  See 38 C.F.R. § 19.31 (2004).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any VA 
treatment records relating to 
treatment provided for the veteran's 
right elbow and arm as well as the 
records referenced by the VA 
examiner in the July 2004 report.

2.  The RO should refer the 
veteran's claims file back to the VA 
examiner who conducted the July 2004 
VA examination.  The examiner should 
be requested to provide an opinion 
as to whether the carpal tunnel 
syndrome that was diagnosed as part 
of the July 2004 examination is 
related to the veteran's current 
service-connected disability of 
right lateral epicondylitis.  In 
other words, it should be noted 
whether the epicondylitis causes or 
makes worse carpal tunnel syndrome.  
The examiner should provide a 
rationale for any opinion provided.

If the same VA examiner is unable to 
provide he requested review and 
opinion, the veteran should be 
afforded another VA examination.  
The new examiner should be asked to 
provide the opinion requested above.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue of 
an increased rating for the 
veteran's right lateral 
epicondylitis.  If the benefit 
sought is not granted, the veteran 
and his representative must be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The supplemental 
statement of the case should address 
the evidence received since issuance 
of the June 2003 statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

